

Exhibit 10.2
 
NOTICE OF GRANT OF INCENTIVE STOCK OPTION AWARD
 
ZST DIGITAL NETWORKS, INC.
2010 OMNIBUS INCENTIVE PLAN
 
FOR GOOD AND VALUABLE CONSIDERATION, ZST Digital Networks, Inc. (the “Company”)
hereby grants, pursuant to the provisions of the Company’s 2010 Omnibus
Incentive Plan (the “Plan”), to the Participant designated in this Notice of
Grant of Incentive Stock Option Award (the “Notice”) an option to purchase the
number of shares of the common stock of the Company set forth in the Notice (the
“Shares”), subject to certain restrictions as outlined below in this Notice and
the additional provisions set forth in the attached Terms and Conditions of
Stock Option Award (collectively, the “Agreement”).  Also enclosed is a copy of
the information statement describing important provisions of the Plan.
 
Optionee:
Henry Ngan

 
Date of Grant:          March 18, 2011
Type of Option:  Incentive Stock Option
Exercise Price per Share:           $5.96
Expiration Date: March 18, 2021
Total Number of Shares Granted:              90,000
Total Exercise Price:                              $536,400
Vesting Schedule:   7,500 of the shares covered by this Option shall vest over a
three-year period on each of the twelve (12) quarterly anniversaries of the Date
of Grant
Exercise After Termination of Service:
Termination of Service for any reason: any non-vested portion of the Option
expires immediately;
Termination of Service due to death or Disability: vested portion of the Option
is exercisable by the Optionee (or, in the event of the Optionee’s death, the
Optionee’s Beneficiary) for one year after the Optionee’s Termination;
Termination of Service for any reason other than death, Disability, or Cause:
vested portion of the Option is exercisable for a period of one year following
the Optionee’s Termination.
Termination of Service for Cause (as defined in the Optionee's Employment
Agreement dated March 18, 2011): vested portion of the Option terminates
immediately.
  
In no event may this Option be exercised after the Expiration Date as provided
above.

 
By signing below, the Optionee agrees that this Incentive Stock Option Award is
granted under and governed by the terms and conditions of the Company’s 2010
Omnibus Incentive Plan and the attached Terms and Conditions.


Participant
 
ZST Digital Networks, Inc.
     
/s/ Henry H. Ngan
 
By:
/s/ Zhong Bo
           
Name:
Zhong Bo
   
Title:
Chief Executive Officer
       
Date:   
March 18, 2011
  
Date:   
March 18, 2011

 
 
1

--------------------------------------------------------------------------------

 

 
TERMS AND CONDITIONS OF STOCK OPTION AWARD
 
1.           Grant of Option.  The Option granted to the Optionee and described
in the Notice of Grant is subject to the terms and conditions of the Plan, which
is incorporated by reference in its entirety into these Terms and Conditions of
Stock Option Award (the “Terms and Conditions”).
 
The Board of Directors of the Company has authorized and approved the 2010
Omnibus Incentive Plan (the “Plan”), which has been approved by the stockholders
of the Company.  The Committee has approved an award to the Optionee of a number
of shares of the Company’s common stock, conditioned upon the Participant’s
acceptance of the provisions set forth in the Notice and these Terms and
Conditions within 60 days after the Notice and these Terms and Conditions are
presented to the Optionee for review.  For purposes of the Notice and these
Terms and Conditions, any reference to the Company shall include a reference to
any Affiliate.
 
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option as defined in Section
422 of the Code.  Nevertheless, to the extent that the Option fails to meet the
requirements of an ISO under Section 422 of the Code, this Option shall be
treated as a Non-Qualified Stock Option (“NSO”).
 
The Company intends that this Option not be considered to provide for the
deferral of compensation under Section 409A of the Code and that this Agreement
shall be so administered and construed.  Further, the Company may modify the
Plan and this Award to the extent necessary to fulfill this intent.
 
2.           Exercise of Option.
 
(a)           Right to Exercise.  This Option shall be exercisable, in whole or
in part, during its term in accordance with the Vesting Schedule set out in the
Notice of Grant and with the applicable provisions of the Plan and this Option
Agreement.  No Shares shall be issued pursuant to the exercise of an Option
unless the issuance and exercise comply with applicable laws.  Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.  The Committee may, in its discretion, (i) accelerate vesting of
the Option, or (ii) extend the applicable exercise period to the extent
permitted under Section 6.03 of the Plan.
 
(b)           Method of Exercise.  The Optionee may exercise the Option by
delivering an exercise notice in a form approved by the Company (the “Exercise
Notice”) which shall state the election to exercise the Option, the number of
Shares with respect to which the Option is being exercised, and such other
representations and agreements as may be required by the Company.  The Exercise
Notice shall be accompanied by payment of the aggregate Exercise Price as to all
Shares exercised.  This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price.
 
(c)           Acceleration of Vesting on Change in Control.  All Options
outstanding on the date of a Change of Control that have not previously vested
or terminated under the terms of this Option shall be immediately and fully
vested and exercisable upon the date of a Change of Control, except if the in
the Change in Control results from such the Optionee’s beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of Common Stock.
 
3.           Method of Payment.  If the Optionee elects to exercise the Option
by submitting an Exercise Notice under Section 2(b) of this Agreement, the
aggregate Exercise Price (as well as any applicable withholding or other taxes)
shall be paid by cash or check; provided, however, that the Committee may
consent, in its discretion, to payment in any of the following forms, or a
combination of them:
 
 
2

--------------------------------------------------------------------------------

 

(a)           cash or check;
 
(b)           a “net exercise” (as described in the Plan or such other
consideration received by the Company under a cashless exercise program approved
by the Company in connection with the Plan);
 
(c)           surrender of other Shares owned by the Optionee which have a Fair
Market Value on the date of surrender equal to the aggregate Exercise Price of
the Exercised Shares and any applicable withholding; or
 
(d)           any other consideration that the Committee deems appropriate and
in compliance with applicable law.
 
4.           Restrictions on Exercise.  This Option may not be exercised until
such time as the Plan has been approved by the stockholders of the Company, or
if the issuance of the Shares upon exercise or the method of payment of
consideration for those shares would constitute a violation of any applicable
law or regulation.
 
5.           Non-Transferability of Option.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of the Optionee only by the
Optionee.  The terms of the Plan and this Option Agreement shall be binding upon
the executors, administrators, heirs, successors and assigns of the Optionee.
 
6.           Term of Option.  This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.
 
7.           Withholding.
 
(a)           The Committee shall determine the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any income recognized by the Optionee with respect to the Option Award.
 
(b)           The Optionee shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of Section 11.05 of the
Plan.
 
(c)           Subject to any rules prescribed by the Committee, the Optionee
shall have the right to elect to meet any withholding requirement (i) by having
withheld from this Award at the appropriate time that number of whole shares of
common stock whose fair market value is equal to the amount of any taxes
required to be withheld with respect to such Award, (ii) by direct payment to
the Company in cash of the amount of any taxes required to be withheld with
respect to such Award or (iii) by a combination of shares and cash.
 
8.           Defined Terms.  Capitalized terms used but not defined in the
Notice and these Terms and Conditions shall have the meanings set forth in the
Plan, unless such term is defined in any Employment Agreement between the
Optionee and the Company or an Affiliate.  Any terms used in the Notice and
these Terms and Conditions, but defined in the Optionee’s Employment Agreement
are incorporated herein by reference and shall be effective for purposes of the
Notice and these Terms and Conditions without regard to the continued
effectiveness of the Employment Agreement.
 
9.           Optionee Representations.  The Optionee hereby represents to the
Company that the Optionee has read and fully understands the provisions of the
Notice, these Terms and Conditions and the Plan and the Optionee’s decision to
participate in the Plan is completely voluntary.  Further, the Optionee
acknowledges that the Optionee is relying solely on his or her own advisors with
respect to the tax consequences of this stock option award.
 
 
3

--------------------------------------------------------------------------------

 

10.          Regulatory Limitations on Exercises.  Notwithstanding the other
provisions of this Option Agreement, no option exercise or issuance of shares of
Common Stock pursuant to this Option Agreement shall be effective if (i) the
shares reserved under the Plan are not subject to an effective registration
statement at the time of such exercise or issuance, or otherwise eligible for an
exemption from registration, or (ii) the Company determines in good faith that
such exercise or issuance would violate any applicable securities or other law
or regulation.
 
11.          Miscellaneous.
 
(a)           Notices.  All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under these
Terms and Conditions shall be in writing and shall be either delivered
personally or sent by registered or certified mail, or by private courier,
return receipt requested, postage prepaid to the parties at their respective
addresses set forth herein, or to such other address as either shall have
specified by notice in writing to the other.  Notice shall be deemed duly given
hereunder when delivered or mailed as provided herein.
 
(b)          Waiver.  The waiver by any party hereto of a breach of any
provision of the Notice or these Terms and Conditions shall not operate or be
construed as a waiver of any other or subsequent breach.
 
(c)          Entire Agreement.  These Terms and Conditions, the Notice and the
Plan constitute the entire agreement between the parties with respect to the
subject matter hereof.
 
(d)          Binding Effect; Successors.  These Terms and Conditions shall inure
to the benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives.  Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.
 
(e)           Governing Law.  The Notice and these Terms and Conditions shall be
governed by and construed in accordance with the laws of the State of Delaware.
 
(f)           Headings.  The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of these Terms and
Conditions.
 
(g)          Conflicts; Amendment.  The provisions of the Plan are incorporated
in these Terms and Conditions in their entirety.  In the event of any conflict
between the provisions of these Terms and Conditions and the Plan, the
provisions of the Plan shall control.  The Agreement may be amended at any time
by written agreement of the parties hereto.
 
(h)          No Right to Continued Employment.  Nothing in the Notice or these
Terms and Conditions shall confer upon the Optionee any right to continue in the
employ or service of the Company or affect the right of the Company to terminate
the Optionee’s employment or service at any time.
 
(i)           Further Assurances.  The Optionee agrees, upon demand of the
Company or the Committee, to do all acts and execute, deliver and perform all
additional documents, instruments and agreements which may be reasonably
required by the Company or the Committee, as the case may be, to implement the
provisions and purposes of the Notice and these Terms and Conditions and the
Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
 

